Dismissed and Memorandum Opinion filed January 5, 2006











Dismissed and Memorandum Opinion filed January 5,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01194-CR
____________
 
MARK ANTHONY
PARMER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
268th District Court
Fort Bend County, Texas
Trial Court Cause No. 35,626
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from the denial of appellant=s motion for transcripts and
evidence.  In a separate appeal, appellant
challenged his conviction and that appeal was dismissed for lack of
jurisdiction because the notice of appeal was not timely filed.  See Parmer v. State, 2005 WL 2674950 (Tex. App.BHouston [14th Dist.] 2005, no pet.
h.).




Generally, an appellate court only has jurisdiction to
consider an appeal by a criminal defendant when where there has been a final
judgment of conviction.  Workman v.
State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961);  McKown v. State, 915 S.W.2d 160, 161
(Tex. App.‑‑Fort Worth 1996, no pet.).  Although there are exceptions to this general
rule, the denial of a motion for transcripts and evidence is not a separately
appealable order.  Because this appeal
does not fall within the exceptions to the general rule that appeal may be
taken only from a final judgment of conviction, we have no jurisdiction. 
            Accordingly,
the appeal is ordered dismissed.
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 5, 2006.
Panel consists of Justices Hudson,
Frost, and Seymore. 
Do Not Publish —
Tex. R. App. P. 47.2(b).